ARNOLD, J.,
delivered the opinion of the court.
The judgment is assailed in this case on the ground that the verdict was defective and insensible. The only objections made to the verdict is that in it the jury used the word “defendd” instead of defendant, and thereby failed to designate the prisoner. We are unable to determine from the record whether the abbreviation employed by the jury is “ defendd ” or “ defendt,”. but whether it is the one or the other is immateriál.
There is no technical form of words in which a verdict is required to be rendered. Any words which convey, beyond reasonable doubt, the meaning and intention of the jury are sufficient, and all fair intendments will be made to support the verdict. 1 Bish. Cr. Pro., § 1005a; The State v. Ryan, 13 Minn. 370; Singleton & True v. Sodusky, 7 J. J. Marsh 341.
From the language used by the jury in this case there can be no doubt what they meant by their verdict. They were trying' the appellant, and the only issue before them was whether he was guilty or not. Omitting what is objected to in the verdict, and their response to that issue was, “ guilty as charged in the bill of indictment.” ■ To suppose that they meant to say either that somebody else was guilty as charged in the indictment, or that appellant was not guilty, requires a degree of felicity in the arts of doubting and of technical gymnastics which we do not possess. In *229the interpretation of verdicts and the administration of law at this day the judicial eyes are not closed against the light of common sense. In Singleton & True v. Sodusky, supra, exceptions were taken to a verdict somewhat similar to the one in this case; and Chief Justice Robertson, speaking for the court, said, truly: “The judge who would not enter judgment on such a verdict would scarcely, if ever, find a jury able to write a verdict in language so explicit, technical, or exact as to suit the fastidiousness of his judicial taste or conquer the skepticism of his learned head.”
Error is assigned on the action of the court in giving certain instructions for the State; but there is no - evidence in the record, and as it cannot be said of the instructions given that in no state of case could they be proper, we cannot disturb the judgment on that account. Hartford Ins. Co. v. Green, 52 Miss. 332.

Affirmed.